Citation Nr: 1809103	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for low back disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This matter was previously remanded by the Board in August 2017 for further development.  The requested development has been completed and as such the Board finds compliance with the prior remand.

The Veteran testified before the undersigned during a travel Board hearing in February 2017.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's low back disability did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused or chronically worsened by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for low back disability are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1132, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in June 2008.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  

Additionally, as indicated by the numerous failed attempts to retrieve the Veteran's complete STRs, the Board notes that only an incomplete copy of the STRs has been associated with the claims file.  See August 2, 2016 Correspondence on Final Attempt Letter for missing STRs.  When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

In short, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case to the extent possible.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

The Veteran contends that her low back disability began during active service or is secondary to her service-connected bilateral foot disabilities.  

A review of the available service treatment records (STRs) show that the Veteran had reported numerous orthopedic-related complaints from 1974 to 1976, the duration of the Veteran's active service.  These complaints included issues related to the Veteran's right ankle, right and left shoulder, feet, right hand, and left knee.  However, the available STRs are silent as to any complaints related to the lower back.  

The first post-service complaint regarding the low back was in August 1985, in relation to a post-service motor vehicle accident, as noted in a private treatment record from Kaiser Permanente (hereinafter "Kaiser").  An August 8, 1985 treatment record from Kaiser noted the Veteran was in a motor vehicle accident that day and complained of soreness and pain in her entire back.  An August 9, 1985 follow up noted the Veteran's complaints of back pain on the right side.  The provider diagnosed mid back strain.  

In a November 1985 letter, the reviewing medical provider, Dr. D.G., detailed the treatment the Veteran received subsequent to the August 8, 1985 motor vehicle accident.  The provider noted the Veteran was eight months pregnant at the time of the accident and was brought to the Emergency Room after the accident and subsequently transferred to the Labor and Delivery Department for observation.  The provider noted the Veteran's medical record reflected no significant past medical history regarding the physical areas involved in the aforementioned injury.  On examination the morning after the accident, the Veteran complained of backache but there was no tenderness over the spine or costovertebral angle.  In the early afternoon that same day, the Veteran's primary complaint was back pain over the right side and tension but examination was noted as unremarkable.  The Veteran returned to the clinic on August 13, 1985 and stated she still had mid back paraspinal pain and examination elicited tenderness to palpation over the lower lumbar area and paraspinal area.  The impression was noted as back strain with muscle spasm.  The provider noted the Veteran was not seen in the clinic again for complaints of back pain until October 15, 1985, when she had complained of mid lumbar back pain.  The Veteran described the pain as chronic and slightly increased over the left lower back.  The October 15, 1985 examination elicited pain to palpation over the mid lumbar area and paraspinal muscles and the impression was noted as back strain.  The provider noted that prognosis for full recovery was excellent provided there was no further injury.  

The Veteran submitted her low back claim in May 2008.  

Private treatment reports from Kaiser next noted the Veteran complained of back pain in April 2009 following a pulled muscle in the back due to gardening and shoveling, albeit without specificity as to injury to the lower back.  The Board notes that treatment records from Kaiser from 2005 to 2009 noted complaints related to the Veteran cervical spine and upper back and neck, and not the lower back.  

In March 2011, the Veteran submitted a statement reporting her lower back pain occurred while she served in Heidelberg, Germany.  She indicated the lower back pain was produced from carrying 60 pounds of military equipment during drill exercise and from sitting in a chair eight hours a day, five days a week as a switchboard operator in Germany.  She stated that to perform her duties as a switchboard operator, she had to move swiftly to pull the cord to answer and direct calls moving her lower back in many directions.  She indicated she sat in a swivel chair about 15 inches from the switchboard to answer and plug the cord into the switchboard and that this caused immense stress to her lower back.  

In a May 2012 VA foot examination, the Veteran reported she had pain traveling up both legs to her hips and lower back.  

A December 2014 VA treatment record noted the Veteran's x-rays of chronic back pain showed degenerative joint disease.  

In September 2014, January 2015, March 2015, August 2015, December 2015, and May 2016 VA mental health related treatment records, the Veteran reported ongoing lower back pain.  

The Veteran's sister, P.F., submitted a notarized statement, dated December 31, 2014, in support of the claim.  P.F. included a detailed explanation regarding the Veteran's ongoing bilateral foot issues since active service.  However, P.F. only mentioned the Veteran's back pain in passing, stating the Veteran had explained to her that her foot pain continued throughout her military tenure and throughout the years, she continued to describe the lingering pain to her feet and lower back.

In October 2015, the Veteran submitted a correspondence indicating she received medical treatment for her lower back pain, bilateral foot problems during service and continued treatment at Kaiser from 1980 to 2021 and restarted treatment with VA Mather Hospital on 2006 until present.  

In a September 2016 VA examination for the lower back claim, the Veteran reported that the date of her lower back symptoms had its onset in August 1974.  She stated the disability began at basic training in Fort Jackson, South Carolina.  She stated that the issue was tied directly to her poor fitting shoes when she was in basic training.  She denied any trauma or injury to the back and stated the ill-fitting shoes caused severe distress when marching, walking, running, or generally wearing the shoes.  She indicated her back has continued to worsen and that she could not stand or walk without getting a dull aching pain in her back.  She stated she took Tylenol and Tramadol for pain and had to take frequent breaks to rest her back and feet.  After examination the September 2016 VA examiner opined that the Veteran's low back disorder was less likely than not due to or the result of her reported injuries.  The examiner indicated the opinion was based on a complete review of the claims file, review of all the available medical records, and current peer reviewed medical literature.  The examiner detailed the Veteran's multiple sport and military injuries in the STRs that did not show any complaints regarding the Veteran's low back.  

The Board notes that in the August 2017 Board decision, the September 2016 VA examination was found inadequate because the VA examiner failed to provide a rationale in support of the opinion.  The Board remanded the matter at hand to provide the Veteran with an adequate VA etiological opinion for her low back claim.

During the February 2017 Board hearing, the Veteran reported that during basic training, she had to carry heavy stuff on her back and that she had kitchen duty, which included cleaning pot and pans.  She indicated these activities and the mandated morning runs placed pressure on her back.  She also indicated that in her position as a switchboard operator, she always had to bend which created some discomfort to her back.  She indicated that her feet problems caused her to have difficulty standing which also caused pain in her lower back.  The Veteran also reported during the hearing that she was not treated for her back problems during service and that there would not be anything in the records regarding treatment for her back problem.  The Veteran's representative indicated that his review of the records showed there were complaints related to her back.  The Veteran reported that her feet problems contributed to her back since whenever she overworked her feet, it affected her low back.  The Veteran indicated she received treatment for her back post service from Kaiser but acknowledged that none of her medical providers linked her current low back disorder to service.  The Veteran reported that "[t]hey just said it contributed to my feet from, you know, standing too long, if anything."  The Veteran's representative noted that the Veteran's injuries during active service from playing basketball aggravated the back problem and the Veteran indicated this was highly possible.   

The Veteran was provided another VA examination in December 2017.  During examination, the Veteran reported that in service in 1974, she had issues with her feet and that she had problems with her back since that time.  She indicated that she did not recall the diagnosis for her back and that she has not required any surgery or other invasive procedures for her back.  She reported no chiropractic care or physical therapy and reported she used Motrin for care, as well as rest, and topical measures.  She described the pain as starting in the feet and progressing up to the base of her neck.  She reported she retired from her previous employment because she was unable to meet the physical demands of the position.  She contended that the problems with her feet are the cause of her back problems.  The examiner noted that a review of the record shows that the severity of the low back disease radiographically and per routine care notes were fairly mild and age appropriate.  The examiner indicated the extent of the described disability and severity of reported limitation by the Veteran was somewhat in excess of what would be expected.  The examiner noted a December 2014 x-ray of the lumbar spine revealed mild degenerative changes in the lower lumbar spine and most likely fibroid uterus.  The primary diagnostic code noted minor abnormality.  

The examiner noted the Veteran reported radicular symptoms related to her back and noted the designation of the affected nerve roots was based solely on the Veteran's subjective reports.  The examiner noted the Veteran's degenerative disease did not appear severe enough to result in the severity of the reported symptoms and that the symptoms were very atypical of radicular origin, as they seem to start in the arch of her foot and progress upward to the base of the neck.  The examiner explained that symptoms consistent with discogenic disease of the lumbar spine generally started in the low back and progressed downward to the foot and would not be expected to progress toward the cervical spine.  The examiner noted the demonstrated/reported pattern was inconsistent with a lumbar compression type pattern or origin.  The examiner noted also that the severity of limitation of motion of the lumbar spine during examination was quite severe and that it was suspected there was some element of over reporting as this degree of limitation was not commented upon or addressed in any of the Veteran's VA or Kaiser records.  The examiner noted that examination was accompanied by tearfulness, withdrawal, and considerable deep breathing and moaning.  The examiner noted that objective data suggested mild age congruent degenerative disease and that while some discomfort and mild limitation of motion would not be unusual, the Veteran's presentation demonstrated a degree of severity inconsistent with known pathology.  

After examination, the December 2017 VA examiner opined that it was less likely than not that the Veteran's currently diagnosed degenerative disease of the lumbar spine had its onset in military service.  The examiner noted the Veteran was seen and examined and that the claims file was reviewed in detail, including all available STRs, private medical records, CPRS records, BVA remand, and prior VA examinations.  The examiner noted the Veteran's STRs were silent with respect to any mention of a back disorder and that profile records were reviewed and none were seen regarding the back.  The examiner noted there were numerous visits during service that documented a variety of issues treated, including a hand problem, dermatologic problem, a shoulder issue, an ankle and knee issue, gastrointestinal complaints, upper respiratory complaints, and numerous visits for gynecological concerns.  The examiner found that it stands to reason given the frequency with which the Veteran sought care during her time in service that had her back been a significant issue she would have sought care for that as well.  The examiner indicated that Kaiser records as far back as 1981 were reviewed and no complaints of low back problems were seen and that there were no complaints of back pain until 2011, and at that time the back pain was a casual mention when the Veteran was seen for another issue.  The examiner noted the Veteran had x-rays done in 2014 that demonstrated mild degenerative changes, consistent with her age.  The examiner noted the Veteran admitted that she has never sought any formal treatment for the back.  Ultimately, the examiner found that given the Veteran's records do not provide any evidence of a chronic or disabling back condition nor any diagnosis related to the lumbar spine until 2014, 38 years post-service, and given that even at that time the findings were mild and age-appropriate, and given the silence of the STRs with respect to any chronic or disabling back condition, it was concluded that it is less likely than not that the Veteran's back condition had onset during military service or was etiologically related to military service.

The examiner also opined that is was less likely than not that the Veteran's current back disability was either caused by her service-connected bilateral foot disabilities and it was less likely than not that the back problem had worsened beyond natural progress by the service connected foot disabilities.  The examiner explained that there were no substantial back complaints until 2011, at which time there was a passing reference to back pain that was not the reason for the visit.  The examiner noted that records were reviewed for evidence of significant antalgia with respect to gait, which would have predisposed the Veteran to premature and more aggressive degenerative disease of the spine.  The examiner noted that podiatry notes were reviewed and the Veteran as recently as May 2014 did not have an abnormal gait, this is not noted until October 2014.  The examiner noted that x-rays of the back were not done until December 2014 and at this juncture the Veteran was 58 years old and mild degenerative changes were expected at this age.  The examiner further noted that reports as far back as service note that the Veteran was overweight and there were multiple notes stressing the importance of weight loss, as the Veteran was seeking surgery for breast hypertrophy and she exceeded weight standards for that procedure.  The examiner found that given that being overweight is a well-established cause of degenerative disease of weight bearing joints, given that the Veteran had many years of foot issues with no mention of back pain or abnormal gait, and given that findings available showed only age appropriate mild degenerative changes of the lumbar spine, it was concluded that it is less likely than not that the Veteran's service connected bilateral foot disabilities caused her back disability or resulted in progression beyond natural expectation.

Analysis

After a review of all the evidence, the Board finds that, while the Veteran currently has a low back disability, the weight of the evidence demonstrates that the Veteran's disorder is not directly service related, is not related to her service-connected disabilities, and was not aggravated beyond the natural progression by her service-connected disabilities. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a December 2014 x-ray report diagnosed the Veteran with degenerative joint disease in the lumbar spine.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether the disorder manifested in service, within one year of service, or is otherwise related thereto.

As noted above, only an incomplete copy of the Veteran's STRs are available.  Nevertheless, the Board notes that the available STRs included treatment during the Veteran's period of active service from 1974 to 1976.  The available STRs showed the Veteran's numerous orthopedic-related as well as non-orthopedic related complaints during active service.  However, there was no mention of low back complaints in the available STRs.  The first back-related complaint was post-service in August 1985 due to a motor vehicle accident and even then, the initial injury was mainly to the mid back with an assessment of mid back strain which the Veteran subsequently complained the pain went down to the mid lower back.  The Board notes that in November 1985, the reviewing medical provider for the 1985 motor vehicle accident specifically noted the Veteran's medical record reflected no significant past medical history regarding the physical areas involved in the aforementioned injury, indicating a lack of prior back issues.  The first medical record showing any degenerative changes to the Veteran's low back is a December 2014 x-ray report.  

Accordingly, in this case, 38 C.F.R. § 3.303(b) is not for application, because although arthritis is considered a "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), the service treatment records do not note arthritis in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  The service treatment records in the present case do not establish a combination of manifestations sufficient to identify the disease entity of arthritis and degenerative disease, as opposed to any other diagnosis. 

There is also no competent indication of arthritis, degenerative changes, or degenerative disease of the bilateral knees within one year of the Veteran's military service.  Indeed, there is no lay or medical evidence showing that she had such disorders within the first year after her separation from service.  Thus, the Veteran is not entitled to service connection for low back DJD on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C. §§ 1111, 1112, 1132, 1133; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013).

The Board acknowledges the Veteran's complaints of low back pain since active service and the Veteran's sister's passing comment as to the Veteran's complaints of low back pain.  However, the evidence of record does not support such contentions.  As noted, the November 1985 medical provider indicated the Veteran did not have a past medical history related to her back and that the first objective evidence of back complaints was due to a motor vehicle accident post-service.  The available STRs show numerous orthopedic complaints that do not relate to the Veteran's low back disorder.  The Veteran has admitted she did not make complaints during service regarding her low back disorder.  Although the Veteran's representative noted there was indication of low back problems in the available STRs, a review of the record shows otherwise.  Additionally, the only adequate medical opinion of record regarding the Veteran's low back disorder has found that the Veteran's current low back disorder is not related to service.  The December 2017 VA examiner conducted a thorough review of the claims file, examination of the Veteran, and adequately considered the lay statements of record, and the Veteran's report of onset of low back pain since active service, before providing a negative opinion that was supported by a sufficient rationale.  There is no competent objective medical evidence that indicates a link between the Veteran's current low back disorder and active service.  The Veteran also indicated the clinicians she received treatment from did not relate her low back disorder to service.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, are ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges the Veteran's continued reports of low back pain since active service.  However, pain is considered as a symptom rather than a disability for the purposes of VA compensation.  Absent a diagnosis of a disability, pain is insufficient to establish current disability that warrants service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Nevertheless, the Board finds that the December 2017 VA examiner's opinion more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  The Veteran is not competent to ascribe her low back symptoms to a particular diagnosis or, in turn, relate it to her military service, especially when, as here, there is countervailing medical comment.  Moreover, the December 2017 VA examiner's observations of the Veteran during examination indicated credibility issues.  Specifically, the examiner noted the Veteran's exaggerated response on examination and that the Veteran's subjective reports and presentation demonstrated a degree of severity inconsistent with known pathology.  The examiner specifically found that the Veteran's mild degenerative back disorder was consistent with her age and that the Veteran admitted she had never sought any formal treatment for her back.  Considering the question of credibility on the Veteran's part, the lack of objective evidence in support of the Veteran's low back-related contentions, and the intervening back injury from a post-service motor vehicle injury in 1985, the Board affords the Veteran's statements low probative value.  Moreover, the Board reiterates that the Veteran has not submitted any adequate contrary competent evidence linking the Veteran's current low back disorder to service, aside from her own assertions, a fact considered by the VA examiner. 

Regarding the Veteran's claim for aggravation, there is also no competent evidence indicating that the Veteran's low back disorder is related to her service-connected bilateral foot disorders.  The December 2017 examiner opined that the Veteran's low back disorder is not either caused by or worsened beyond natural progress by her service-connected bilateral foot disorders.  The examiner explained that that records were reviewed and that there was no evidence of significant antalgia with respect to gait as recently as May 2014, which would have predisposed the Veteran to premature and more aggressive degenerative disease of the spine.  The examiner also noted the Veteran's December 2014 x-rays of the back only showed mild degenerative changes expected at the Veteran's age.  The examiner further highlighted reports as far back as service that the Veteran was overweight and the multiple notes in the Veteran's record stressing the importance of weight loss.  The examiner explained being overweight is a well-established cause of degenerative disease of weight bearing joints.  The examiner also noted the Veteran's records that indicated many years of foot issues with no mention of back pain or abnormal gait.  Thus, the Board finds that the December 2017 VA examiner's rationale for the opinion was supported by a detailed and extensive rationale and as such is afforded significant probative weight.  

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of low back disorder subsequent to a post-service motor vehicle accident, and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of her low back disorder.  The Board acknowledges the Veteran's indication during the February 2017 Board hearing that her medical providers may have associated her low back disorder to her bilateral foot disorders.  However, a review of the claims file does not show that such opinions have been associated with the claims file, the Veteran has not provided a written opinion from any physicians indicating such a relationship after being provided an opportunity to do so.  The Board does not find her account of what her clinicians purportedly told her to be credible.  Moreover, even if her account was credible, the probative value of the account, given the lack of any real rationale, would be outweighed by that of the medical opinions of record that are against the claim and which were based on an accurate understanding of the Veteran's medical history.  As discussed above, the medical evidence and probative medical opinions shows that her low back disorder is not related to active service or her service-connected bilateral foot disorders.

In conclusion, service connection for low back disability, including as secondary to service-connected bilateral foot disabilities, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection, to include on a secondary basis, for low back disability is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


